Citation Nr: 1110054	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-42 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses that were incurred at Blake Medical Center on February 5, 2009.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses that were incurred at Blake Medical Center from February 8, 2009 to February 11, 2009.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel








INTRODUCTION

The appellant served on active duty from April 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Bay Pines Health Care System in St. Petersburg, Florida, which denied the appellant's claims.


FINDINGS OF FACT

1.  The appellant is not service connected for any condition and does not participate in a rehabilitation program.

2.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

3.  The claims for expenses associated with the services provided by Blake Medical Center on February 5, 2009, were received more than 90 days after termination of treatment.

4.  The services provided by Blake Medical Center from February 8, 2009, to February 11, 2009, were beyond the initial emergency evaluation and the treatment provided was not for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical services provided to the appellant by Blake Medical Center on February 5, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2010).
2.  The criteria for reimbursement of unauthorized medical services provided to the appellant by Blake Medical Center from February 8, 2009 to February 11, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking reimbursement of unauthorized medical care provided to him at Blake Medical Center on February 5, 2009, and from February 8, 2009 through February 11, 2009.

In the interest of clarity, the Board will consider certain preliminary matters.  The Board will then address the issues on appeal and render a decision.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The appellant was not provided with timely VCAA notice as to his medical reimbursement claims.  However, the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).


The Board further observes that the appellant has been accorded due process.  All records pertaining to the private medical treatment at issue are of record.  The appellant has been allowed ample time and opportunity to argue to merits of his claims.  He has not requested a Board hearing.

The Board will proceed with its decision.

II.  Governing Law and Regulations

Legal Criteria - 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

      (a)  The care and services rendered were either:

      (1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or


(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick, supra.

Legal Criteria - The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);


(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2010).

All of these criteria ((a) through (i)) must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met; Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

In addition, payment or reimbursement under the Millennium Bill for ambulance services may be made only if certain conditions are met, including in pertinent part, that the payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for the emergency treatment.  See 38 C.F.R. § 17.1003 (2010).

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following relevant to a veteran's appeal: 
      
      1)  July 19, 2001;
2)  The date that the veteran was discharged from the facility that furnished the emergency treatment; or 

3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d) (2010).

38 C.F.R. § 17.1004(e) provides that if after reviewing a claim the decision maker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decision maker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 to make mandatory (as opposed to discretionary) the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria (outlined above) are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).

III.  Analysis

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

The appellant is seeking entitlement to reimbursement for private medical care rendered to him at Blake Medical Center on February 5, 2009 and from February 8, 2009 through February 11, 2009.  It is undisputed that this hospital is not affiliated with VA.  The evidence of record does not indicate that prior authorization for the February 5, 2009 medical treatment was obtained.

The evidence does not show that the appellant received medical treatment for a service-connected condition or one which was clinically determined to be an adjunct condition to any service-connected disability, nor does the appellant so contend.  On the contrary, the record shows that the appellant has not established service connection for any disability.  Furthermore, the record does not reflect that the appellant was participating in a rehabilitation program and was need in hospital care or medical services for the reasons set forth in 38 C.F.R. § 17.47(i).  Accordingly, reimbursement under 38 U.S.C.A. § 1728 is not warranted for either of the appellant's claims.

Accordingly, the Board will address the appellant's claims under the provisions of the Veterans Millennium Healthcare and Benefits Act alone.
A.  Treatment Received on February 5, 2009

The Board finds that entitlement to payment or reimbursement of unauthorized medical expenses incurred at Blake Medical Center on February 5, 2009, is not warranted.  The basis for this denial is the finding that Braden ER SVCS Partnership and Stoutmayer, Stratos, Schroeder, did not file timely claims for payment or reimbursement.

The evidence of record reveals that Braden ER SVCS Partnership submitted a claim to VA, Fee Basis, Bay Pines for date of service February 5, 2009, for the amount of $1045.00 on June 11, 2009.  Stoutmayer, Stratos, Schroeder submitted a claim to VA, Fee Basis, Bay Pines for the date of service February 5, 2009, for the amount of $323.00 on July 20, 2009.  

The regulation, 38 C.F.R. § 17.1004(d), is clear that the beginning of the 90 days commences with, as applicable here, the date that the veteran was discharged from the facility that furnished the emergency treatment, which in this case was February 5, 2009; or, the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  As to this second matter, there is no indication in the record, nor is it contended, that the appellant ever took any steps to obtain payment or reimbursement for the treatment from a third party.  

Accordingly, in this case, the 90 day time period commenced on February 5, 2009, and the initial claim was not received until June 11, 2009, more than 90 days thereafter.  Thus, the claims were not filed in a timely manner and must be denied.

B.  Treatment Received on February 8, 2009 through February 11, 2009

Beginning with criteria (a), it is undisputed that the non-VA medical services were provided to the appellant at a hospital emergency department.  As such, the first criteria are satisfied.  

The Board notes that the appellant has been reimbursed for unauthorized medical expenses at Blake Medical Center on February 7, 2009, the date of his emergency admission.

As to criteria (b), the evidence of record supports a finding that the appellant was treated for a condition on February 7, 2009, of such a nature, that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Pursuant to 38 C.F.R. § 17.1002, this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  However, as discussed in more detail below, the appellant fails to meet this criterion for the period of February 8, 2009, through February 11, 2009.  At no time after his initial admission would a prudent layperson have expected that delay in seeking immediate medical attention would have been hazardous to life or health.

As to criterion (c), there is evidence to suggest that the nearest VA facility was feasibly unavailable.  The appellant was transported to the emergency room by ambulance.  Moreover, the appellant described his symptoms as causing severe abdominal pain, nausea, and a state of confusion.  As such, the evidence supports a finding that the nearest VA facility was feasibly unavailable to the Veteran on February 7, 2009.

As to criterion (d), the evidence of record clearly establishes that following his admission on February 7, 2009, the appellant's condition was stable.  There is no evidence that following his initial emergency evaluation and treatment, the appellant suffered from a continued medical emergency of such a nature that he could not have been safely transferred to a VA or other Federal facility.  In fact, the February 7, 2009, admission summary from Blake Medical Center stated that the appellant was stable upon admission.  There is no evidence that his condition changed thereafter, such that transfer to a VA medical facility would have been precluded.

The appellant's medical records were reviewed a second time in August 2009, by the Chief Medical Officer Fee Basis Program.  At that time, the reviewing physician stated that he agreed with the prior review.  The appellant was considered stable at the time of his admission and he did not take any pain medication in the emergency room.  His vital signs were all stable and his white blood cell count was normal.  He was started on IV antibiotics.  The physician concluded that the appellant was stable for transfer on February 7, 2009.

Medical treatment provided to the appellant from February 8, 2009, to February 11, 2009, was not emergent.  It is clear that if the condition had been immediately life threatening, this would be another matter.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) [a medical opinion which stated that cardiac "bypass surgery was definitely indicated and felt to be indicated on an urgent basis" led the Court to conclude that Board decision that an emergency was not involved "cannot stand"].  Such is not the case here a medical emergency was not identified and the appellant was discharged to home thereafter.

In sum, the competent medical evidence of record does not show that the appellant received emergent medical treatment on February 8, 2009, to February 11, 2009, which was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Further, it is clear that the appellant was stable for transfer to a VA medical facility on February 7, 2009.  Failure to satisfy criteria (b) and (d) is fatal to the appellant's claim and his claim must be denied on this basis.
Inasmuch as these criteria of 38 C.F.R. § 17.1002 are not satisfied, payment or reimbursement cannot be authorized under this provision.  See Melson and Zimick, supra.



Accordingly, for the reasons and bases expressed above, the appellant is not eligible for payment or reimbursement of medical expenses for February 8, 2009, to February 11, 2009, pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The benefits sought on appeal are therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses that were incurred at Blake Medical Center on February 5, 2009, is denied.

Entitlement to payment or reimbursement of unauthorized medical expenses that were incurred at Blake Medical Center from February 8, 2009 to February 11, 2009, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


